Name: Commission Regulation (EEC) No 2004/91 of 9 July 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 7. 91 Official Journal of the European Communities No L 184/15 COMMISSION REGULATION (EEC) No 2004/91 of 9 July 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1963/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 Q, as amended by Regulation (EEC) No 1987/91 (8); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2 . However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 10 July 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 10 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. (}) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 182, 8 . 7. 1991 , p. 44 . O OJ No L 167, 25 . 7. 1972, p. 9 . (V) OJ No L 201 , 31 . 7 . 1990, p. 11 . 0 OJ No L 169, 29 . 6. 1991 , p. 16. m OI No L 178 . 6 . 7. 1991 . d. 20 . O OJ No L 266, 28 . 9 . 1983 , p. 1 . No L 184/16 Official Journal of the European Communities 10 . 7 . 91 ANNEX I Aids to colza and rape seed other than 'double zero ' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period \ 7 0 ) 8 (&gt;) 9 (') ioo 110 120 1 . Gross aids (ECU): I  Spain 13,943 16,838 16,686 15,194 14,787 15,025  Portugal 20,953 23,848 23,696 22,204 21,797 22,035  Other Member States 13,983 16,878 16,726 15,234 14,827 15,065 2. Final aids : \ l Seed harvested and processed in : \ l \  Federal Republic of Germany (DM) 32,92 39,73 39,38 35,86 34,91 35,47  Netherlands (Fl) 37,09 44,77 44,37 40,41 39,33 39,96  BLEU (Bfrs/Lfrs) 678,96 819,53 812,15 739,71 719,94 731,50  France (FF) 110,40 133,26 132,06 120,28 117,07 118,95  Denmark (Dkr) 125,57 151,56 150,20 136,80 133,14 135,28  Ireland ( £ Irl) 12,288 14,832 14,698 13,387 13,030 13,239  United Kingdom ( £) 10,994 13,317 13,195 11,997 11,669 11,858  Italy (Lit) 24 630 29 730 29 462 26 834 26 117 26 466  Greece (Dr) 3 433,79 4 170,61 4 095,09 3 669,27 3 560,19 3 499,24  Spain (Pta) 2 162,48 2 589,80 2 567,37 2 345,70 2 286,34 2 310,42  Portugal (Esc) 4 428,16 5 021,18 4 976,10 4 653,36 4 569,22 4 583,77 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 7 C) 8 0 9 0 io o 110 12 0 1 . Gross aids (ECU) : I I  Spain 15,193 18,088 17,936 16,444 16,037 16,275  Portugal 22,203 25,098 24,946 23,454 23,047 23,285  Other Member States 15,233 18,128 ^ 17,976 16,484 16,077 16,315 2. Final aids : l l \ l Seed harvested and processed in : \ \ \  Federal Republic of Germany (DM) 35,86 42,68 42,32 38,81 37,85 38,41  Netherlands (Fl) 40,41 48,09 47,68 43,72 42,65 43,28  BLEU (Bfrs/Lfrs) 739,66 880,23 872,85 800,40 780,64 792,20  France (FF) 120,27 143,13 141,93 130,15 126,94 128,82  Denmark (Dkr) 136,79 162,79 161,42 148,02 144,37 146,51  Ireland ( £ Irl) 13,386 15,930 15,797 14,486 14,128 14,337  United Kingdom ( £) 11,988 14,311 14,189 12,992 12,663 12,853  Italy (Lit) 26 832 31 932 31 664 29 036 28 319 28 668  Greece (Dr) 3 748,94 4 485,76 4 410,25 3 984,42 3 875,34 3 814,39  Spain (Pta) 2 351,01 2 778,34 2 755,90 2 534,23 2 474,88 2 498,95  Portugal (Esc) 4 689,01 5 282,02 5 236,94 4 914,21 4 830,07 4 844,62 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. 10 . 7 . 91 Official Journal of the European Communities No L 184/17 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 7 8 0 9 (') 10 (') 11 (') 1 . Gross aids (ECU) :  Spain 25,580 25,227 25,665 24,686 25,017  Portugal 34,603 32,422 32,852 31,890 32,221  Other Member States 22,363 20,182 20,612 19,650 19,981 2. Final aids : I (a) Seed harvested and processed in (2) :  Federal Republic of Germany Il \ Il (DM) 52,65 47,51 48,52 46,26 47,04  Netherlands (Fl) 59,32 53,53 54,67 52,12 53,00  BLEU (Bfrs/Lfrs) 1 085,86 979,96 1 000,84 954,13 970,20  France (FF) 176,57 159,35 162,74 155,15 157,76  Denmark (Dkr) 200,82 181,23 185,09 176,45 179,43  Ireland ( £ Irl) 19,652 17,735 18,113 17,268 17,559  United Kingdom ( £) 16,984 15,920 16,265 15,493 15,757  Italy (Lit) 39 391 35 550 36 307 34 612 35 196  Greece (Dr) 4 312,17 4 984,49 5 052,09 4 758,67 4 842,55  Portugal (Esc) 7 278,27 6 818,99 6 891,49 6 676,70 6 745,72 (b) Seed harvested in Spain and I I Il processed : \ Il  in Spain (Pta) 4 015,12 3 865,66 3 930,31 3 784,05 3 833,84  in another Member State (Pta) 4 086,46 3 934,24 3 997,71 3854,13 3 903,92 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (J) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 7 8 9 10 11 12 DM 2,053510 2,051720 2,050220 2,048940 2,048940 2,045850 Fl 2,314200 2,312390 2,310910 2,309460 2,309460 2,305570 Bfrs/Lfrs 42,314100 42,281100 42,252000 42,224800 42,224800 42,146200 FF 6,957960 6,956640 6,955030 6,953620 6,953620 6,947120 Dkr 7,930570 7,925130 7,921860 7,918600 7,918600 7,909160 £Irl 0,768235 0,768247 0,768146 0,768248 0,768248 0,767753 £ 0,699779 0,700605 0,701187 0,701619 0,701619 0,702308 Lit 1 528,69 1 530,36 1 531,89 1 533,49 1 533,49 1 539,74 Dr 225,01900 226,57000 228,63400 230,60900 230,60900 236,64800 Esc 179,22200 180,23000 181,03100 181,79700 181,79700 183,57500 Pta 128,72200 128,99200 129,23500 129,43700 129,43700 130,00200